Citation Nr: 1724174	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to November 15, 2007, for a grant of service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1964 to July 1968 and October 1968 to January 1970, including combat service in the Republic of Vietnam, for which he received a Purple Heart, Republic of Vietnam Gallantry Cross Medal with Palm, and Combat Action Ribbon.  He died in February 2017.  The appellant is his surviving spouse and has been substituted as the claimant for purposes of processing the appeal to completion.  38 C.F.R. § 3.1010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran initially requested a hearing before the Board but withdrew his request in several correspondences.  See, e.g., March 2016 statement; see also 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The Veteran did not file a claim for service connection for ischemic heart disease prior to November 15, 2007, and service connection for ischemic heart disease was not denied by VA prior to that time.

2.  The Veteran's August 1986 claim for service connection for chest wall syndrome, adjudicated in November 1986, cannot be reasonably construed as encompassing a claim for ischemic heart disease. 



CONCLUSION OF LAW

The criteria for an effective date prior to November 15, 2007, for the grant of service connection for ischemic heart disease are not met.  38 U.S.C.A. 
§§ 5101(a), 5110 (West 2014); 38 C.F.R. §§ 3.151(a), 3.155 (as in effect prior to March 24, 2015); 38 C.F.R. §§ 3.1(p), 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran had been granted service connection for ischemic heart disease (coronary artery disease) effective November 15, 2007, and maintained that an earlier effective date was warranted.  

Generally, the effective date for an award of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b).  A claim for benefits requires (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); 38 C.F.R. § 3.1(p).  In this case, the effective date was based in the date that the Veteran filed an informal claim for service connection for hypertension, stroke and stroke residuals, which has been deemed to encompass a claim for ischemic heart disease.  Although his exact contentions are unclear, the Veteran asserted an earlier effective date was warranted under Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I).  See also Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

The effective date regulations in cases involving Nehmer class members, including Vietnam veterans who have disabilities such as ischemic heart disease, are codified at 38 C.F.R. § 3.816.  If VA denied compensation for the same disease in a decision issued between September 25, 1983 and May 3, 1989, the effective date of the award is generally the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816(c)(1).

If a class member's claim for compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award is generally the later of the date such claim was received by VA or the date the disability arose.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disease; or, (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the same herbicide covered disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2).

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

Based on a review of the Veteran's contentions and the evidence of record, an effective date prior to November 15, 2007, is not warranted.  There is no indication in the record that the Veteran ever claimed service connection for ischemic heart disease, coronary artery disease or any other condition included in the definition of ischemic heart disease prior to November 15, 2007, and there is no decision by VA that denied service connection for any form of ischemic heart disease.  See 38 C.F.R. § 3.309(e), including Note 2. 

In this regard, the Veteran had previously filed claims for multiple conditions including for "agent orange exposure."  Agent Orange exposure is not a disability in and of itself, and any such claim is not valid unless it identifies a medical condition resulting from such exposure.  In other words, the Board is unable to construe this assertion of an in-service injury as encompassing a claim for service connection for ischemic heart disease stemming from this injury.  See 38 C.F.R. § 3.155(a)(as in effect prior to March 24, 2015) (an informal claim must identify the benefit sought).

In August 1986, the Veteran filed a claim for service connection for chest wall syndrome and spastic colon secondary to his service-connected posttraumatic stress disorder (PTSD).  In November 1986, the Veteran's disability rating for PTSD was increased from 30 to 50 percent to account for "several somatic problems such as chest pain," which "cannot be separately ratable but are included within the diagnosis of post traumatic stress disorder."  The RO found, based on multiple medical opinions, that the Veteran's chest pain and bowel irregularities were somatic symptoms of his PTSD.  

At the time of the November 1986 decision, the Veteran had not been diagnosed with ischemic heart disease and there is no indication that he intended to apply for service connection for ischemic heart disease.  February 1986 treatment records from Maine Cardiology Associates state that the Veteran's chest pain was most likely related to the chest wall, was aggravated by situations of anxiety, and was not a manifestation of coronary artery disease.  The records note that the Veteran's electrocardiogram was entirely within normal limits and his exercise tests were entirely normal and showed no evidence of myocardial ischemia.  

An October 1986 examination report on the Veteran's chest condition states that the Veteran reported his chest pains began in 1968 and were brought on and accentuated by stress.  The report notes that the Veteran had been sent to a number of clinics to rule out heart attacks and the Veteran had been worked up repeatedly.  The examiner concluded that the Veteran's chest wall syndrome was purely functional and was PTSD-anxiety-related.

Further diagnoses of chest wall pain continue after the November 1986 rating decision with no diagnosis of ischemic heart disease.  An August 1987 letter from the Veteran's private treatment provider noted chest wall syndrome with continuous, low grade chest pain.  He notes that he reviewed the Veteran's chest films, including those from 1987, and found no abnormalities involving the heart, lung parenchyma, pleural spaces, or hilum and mediastinum.  An April 1992 EKG showed no ischemic heart disease, and treatment records from May 2001 state "no CAD."  The record does not contain a contemporaneous diagnosis of ischemic heart disease prior to 2007.  Indeed, the Veteran himself had stated that he was not diagnosed with coronary artery disease prior to 2008.  See October 2010 VA examination report.  Thus, for reasons outlined above, the Board finds that the Veteran's August 1986 claim cannot reasonably be construed a claim for ischemic heart disease, and an earlier effective date is not available on that basis.

The Veteran alternately asserted that because his coronary artery disease may have had its onset as early as 1989 that such an effective date is warranted.  He referenced a May 2012 VA examination report that states that the date of diagnosis for the Veteran's chronic ischemic heart disease was "1989."  This noted date of diagnosis in 1989 conflicts with the contemporaneous evidence outlined above and is therefore of no probative value.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  Moreover, given the lack of a formal or informal claim for ischemic heart disease, the effective date would remain November 15, 2007, based on applicable regulations.  See 38 C.F.R. § 3.400.

In summation, the Veteran was not denied service connection for ischemic heart disease between September 25, 1983, and May 3, 1989, and did not have a claim for service connection for ischemic heart disease pending prior to 2007.  The Veteran's 1986 claim for service connection for chest wall syndrome was granted the same year based on contemporaneous records that showed the condition to be a manifestation of his PTSD.  The Veteran was not diagnosed with ischemic heart disease within 20 years of his claim for chest wall syndrome.  As such, the provisions governing a possible earlier effective date for service connection, as afforded to Nehmer class members, are inapplicable here.  Accordingly an earlier effective date for the grant of service connection for ischemic heart disease is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
ORDER

An effective date prior to November 15, 2007, for a grant of service connection for ischemic heart disease is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


